Order
PER CURIAM.
W.R. Gibson Development Company (Landlord) filed a Petition for Rent against Pinnacle Executive Group, Inc. (Tenant), and Scott Eckley and Barbara Eekley (Guarantors). Tenant counterclaimed for wrongful termination of lease, conversion, and return of its security deposit. The trial court entered judgment in favor of Landlord on both its petition for rent and Tenant’s three-count counterclaim.
In their three points on appeal, Tenant and Guarantors allege that the trial court: (1) misapplied the law in holding that their obligation to pay rent did not terminate after Landlord locked them out of the leased premises in violation of section 441.233 RSMo 2000, (2) erred in denying Tenant’s wrongful termination of lease counterclaim, and (3) erred in denying Tenant’s counterclaim for conversion.
Affirmed. Rule 84.16(b).